WIGGINTON, Judge.
We affirm the compensation award in the instant case except as to the extent it may allow an award for remedial medical care following claimant’s date of maximum medical improvement from the second accident. Under most circumstances, including those at issue here, an award of further remedial treatment after a claimant has *783reached MMI is error. Old Cove Condo v. Curry, 511 So.2d 666 (Fla. 1st DCA 1987); Universal Corporation v. Lawson, 447 So.2d 293 (Fla. 1st DCA 1984).
In that regard, we also note that the judge of compensation claims did not make a specific finding in his order as to the pertinent dates of maximum medical improvement. Accordingly, that portion of the order awarding further remedial treatment is reversed and the cause remanded to the JCC to clarify his order and to make a specific finding of maximum medical improvement relative to any award of medical benefits.
BOOTH and WEBSTER, JJ., concur.